DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 15 and 16, it is unclear what the metes and bounds of these claims when they are still depended from claim 13 which is now cancelled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-8, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knobel et al. (US 2009/0068620, hereinafter Knobel ‘620) in view of Schenberger et al. (US 2007/0083209, hereinafter Schenberger ‘209).
In re claim 2, Knobel ‘620 teaches an on tool tracking and guidance device for use with a surgical tool, comprising: a housing having (fig. 14, the handle/casing that connects 1090) a surface for releasable engagement (fig. 19, 1090, para 0172, note that something is attachable is considered releasable, i.e. a drill insert) with a portion of the surgical tool the surface having a conforming shape to a portion of an exterior surface of the surgical instrument (para 0172, something is insertable and attachable is at least conforming shape to the area of insertion or attachment); a first camera and a second camera [within the housing] in an arrangement, where the first camera and the second camera are on opposite side (fig. 14, 1005 and 1006 are on opposite side of surgical tool 1090) of an active element of the surgical tool while the surgical tool is engaged with the housing (fig. 14, 1090 is engaged in the housing as show in fig. 14.) and where each of the first camera and the second camera provides an image output selected for viewing substantially all of a surgical field selected for a computer assisted surgery procedure using the surgical tool while the surgical tool is engaged with the housing (Fig. 14, 1005, 1006, para 0173, 0175); and [a plurality of sensors mounted on a substrate within the housing wherein the substrate is positioned within the housing such that the plurality of sensors provide an indication of one or more of roll, pitch, yaw, orientation, or vibration information related to the surgical tool while the surgical tool is engaged with the housing.]

 Schenberger ‘209 teaches a plurality of sensors mounted on a substrate within the housing wherein the substrate is positioned within the housing such that the plurality of sensors provide an indication of one or more of roll, pitch, yaw, orientation, or vibration information related to the surgical tool while the surgical tool is engaged with the housing (fig. 10, 0064).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knobel ‘620 to include the features of Schenberger ‘209 in order to provide the surgeon tactile or other feedback as to the amount of force applied to the blade. 
Although Knobel ‘620 fails to teach cameras within the body, but it would have been obvious that cameras can be built inside a housing shown in fig. 14 of Knobel ‘620 or the combined device body of Knobel ‘620 and Schenberger ‘209 shown by both fig. 14 of Knobel ‘620 and shown by part 25 of fig 10 of Schenberger ‘209 in order to provide more uniform body esthetics appearance. 
In re claim 4, Schenberger ‘209 teaches wherein the plurality of sensors is selected from the group consisting of: an inclinometer, a gyroscope, a two axis gyroscope, a three axis gyroscope or other multiple axis gyroscope, a one-two-three or multiple axis accelerometer, a potentiometer, and a MEMS instrument (0064).

In re claim 6, Knobel ‘620 teaches further comprising a projector [within the housing] configured to provide an output at least partially within the surgical field of view (fig. 1, 7, 8, 0136; fig. 14, 1007, 1008, para 0176, note that an illumination device considered as a projector, at this point, the projector is not required to include input information). Furthermore, it would have been obvious that these illumination/projector can be built inside a housing shown in fig. 14 of Knobel ‘620 or the combined device body of Knobel ‘620 and Schenberger ‘209 shown by both fig. 14 of Knobel ‘620 and shown by part 25 of fig 10 of Schenberger ‘209 in order to provide more uniform body esthetics appearance. 
In re claim 7, Knobel ‘620 teaches wherein the output from the projector is adapted for projection on a portion of the patient's anatomy or on or within the surgical field (fig. 1, 7, 8, 0136; fig. 14, 1007, 1008, para 0176, note that an illumination device considered as a projector, at this point, the projector is not required to include input information).
In re claim 8, Knobel ‘620 teaches wherein the portion of the anatomy is a bone (0133, 0136, 0181).
In re claim 14, Knobel ‘620 as shown above teaches a communication element within the housing (within the housing is obvious as explained above) configured to wirelessly provide information related to an output from the mobile device (para 0138, 
Schenberger ‘209 teaches a communication element within the housing (within the housing is obvious as explained above) configured to wirelessly provide information related to an output from one or more of the plurality of sensors mounted on the substrate within the housing (0064).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knobel ‘620 to include the features of Schenberger ‘209 in order to provide the surgeon tactile or other feedback as to the amount of force applied to the blade, and to provide a display of all informations wireless. 
In re claim 15, Knobel ‘620 teaches wherein the communication element provides information wirelessly to and from the component separate from the housing (fig. 1, display 11, para 0138, 0141).
In re claim 16, Knobel ‘620 teaches wherein the communication element provides information via a wired connection to the component separate from the housing (fig. 1, display 11, para 0138, 0141).

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knobel ‘620 and Schenberger ‘209 in view of Pease et al. (US 2006/0281972, hereinafter Pease ‘972).
In re claim 3, Knobel ‘620 teaches an electronic image processor [within the housing] configured to receive an output from each of the first and second cameras and 
Pease ‘972 teaches an electronic image processor within in the house (fig. 1; fig. 7, fig. 9; 0025, 0026, 0038, 0040, note that a video decoder is an electronic image processor). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knobel ‘620 to include the features of Schenberger ‘209 in order to provide the surgeon tactile or other feedback as to the amount of force applied to the blade, to include the features of Pease ‘972 in order to provide wireless movement of the handheld device with an easy on device viewing option. 
In re claim 11, Pease ‘972 teaches further comprising: a display on the housing (fig. 1, fig. 7, 73).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knobel ‘620 and Schenberger ‘209 in view of Atwell et al. (US 2011/0178765, hereinafter Atwell ‘765).
In re claim 12, Knobel ‘620 and Schenberger ‘209 fail to teach wherein the projector is a pico projector. However, Knobel ‘620 teaches two illumination/light projectors as shown in fig. 1 and fig. 14. 
Atwell ‘765 further teaches wherein the projector is a pico projector (0021, 0048).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knobel ‘620 to include the features of Schenberger ‘209 in order to provide the surgeon tactile or other feedback as to the amount of force applied to the blade, and to include the pico projector features of Atewell ‘765 in order to project an image onto a surface of a part, where the projected image contains hidden features behind the surface of the part.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “[t]he primary reference, Knobel, only discusses an off-foo! "mobile tracking system" throughout its disclosure and states that "An alternative embodiment variation can provide for the optics (not explicitly shown here) of cameras 1005, 1006 to be attached to tool 1090 and the remaining components of cameras 1005, 1006, like, for example, a surface sensor (not shown here), to be contained in the analysis and display device 1011." (Knobel, para. [0175]). Thus, Knobel only discusses the possibility of some camera optics being located on the tool without any specific arrangement and therefore clearly falls short of teaching or suggesting "a first camera and a second camera within the housing in an arrangement where the first camera and the second camera are on opposite sides of an active element of the surgical tool while the surgical tool is engaged with the housing" as recited in claim 2.” Arg. Page 7, para 2. 
The Examiner disagrees. 
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    774
    900
    media_image1.png
    Greyscale
Knobel ‘620 specifically teaches where the first camera and the second camera are on opposite side (fig. 14, 1005 and 1006 are on opposite side of surgical tool 1090) of an active element (1090A) of the surgical tool while the surgical tool is engaged with the housing (fig. 14, 1090 is engaged in the housing as show in fig. 14.). See fig. 14 below. Knobel ‘620 teaches: [0172] The mobile tracking system 1002 shown in FIG. 14 is attached to a medical tool 1090, which is, in this example, a drill with a drill insert 1090A. It is particularly beneficial for the mobile tracking system 1002 to be exceptionally small and light in order to be able to be unproblematically attached to the tool 1090. [0173] The mobile tracking system 1002 contains a first light, small camera 1005 and a second light, small camera 1006, which both have an optical aperture angle 1091 (only exemplarily shown here). It is obvious from the fig. 14, 1005 and 1006 are on opposite of 1090A which is an active element of 1090 surgical/medical tool. Hence, Knobel ‘620 reads on the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793